USCA11 Case: 20-13983      Date Filed: 03/17/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13983
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DEFARIO ANTOINE EVANS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:19-cr-00116-PGB-DCI-1
                    ____________________
USCA11 Case: 20-13983        Date Filed: 03/17/2022    Page: 2 of 3




2                      Opinion of the Court               20-13983

Before JILL PRYOR, BRANCH, and HULL, Circuit Judges.
PER CURIAM:
        In this interlocutory appeal, Defario Antoine Evans
challenges the district court’s September 2020 order that found,
pursuant to 18 U.S.C. § 4241(d)(2)(A), that there existed a
“substantial probability” that Evans could be restored to
competency to stand trial. He argues that the district court
applied the wrong standard in determining whether a “substantial
probability” of restoration exists, and he asks us to remand for the
district court to apply the proper standard.
       At some point in 2021, while this appeal was pending,
Evans was transferred for the ordered restoration to the Mental
Health Department of the Federal Medical Center in Butner,
North Carolina. Subsequently, forensic psychologist Evan S. Du
Bois submitted a written report, prepared in late September 2021,
opining that Evans “is not currently suffering from a mental
disease or defect which renders him incompetent to stand trial.”
       On February 9, 2022, a magistrate judge held a hearing to
determine Evans’s competency. The government admitted into
evidence the report by Dr. Du Bois, and Evans stipulated that he
was competent to proceed. Evans did not present evidence at the
hearing, but proffered that his expert, Dr. Jeffrey Danziger, had
recently evaluated him and opined that he was restored to
competency. The magistrate judge issued a Report and
USCA11 Case: 20-13983        Date Filed: 03/17/2022    Page: 3 of 3




20-13983               Opinion of the Court                       3

Recommendation recommending that the district court find
Evans competent to proceed at this time.
        On February 23, 2022, after de novo review, the district
court accepted the magistrate judge’s recommendation and found
that Evans is competent to proceed at this time. It noted that its
finding “does not necessitate a finding that the Defendant is either
restored to competency or has always been competent . . . simply
that the Defendant is now competent to proceed.”
       After review and with the benefit of oral argument, we
conclude that Evans’s instant appeal has become moot because “it
is impossible for us to grant him any effectual relief.” United
States v. Serrapio, 754 F.3d 1312, 1317 (11th Cir. 2014) (quotation
marks omitted and alterations adopted).            Even assuming
arguendo that the district court did not apply the proper standard,
Evans’s requested relief—a remand for the district court to
consider Evans’s proposed standard in determining whether a
“substantial probability” of restoration to competency exists—
would be, at best, an advisory opinion as he is now competent.
See Fla. Ass’n of Rehab. Facilities, Inc. v. Fla. Dept. of Health &
Rehab. Servs., 225 F.3d 1208, 1217 (11th Cir. 2000) (“Any decision
on the merits of a moot case or issue would be an impermissible
advisory opinion.”).
       Accordingly, we no longer have jurisdiction over Evans’s
interlocutory appeal.
      APPEAL DISMISSED AS MOOT.